DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that Douglas does not disclose the limitations of Claim 1.
In response, the Applicant respectfully disagree with the Applicant. As illustrated in the office action, Douglas does teach and/or suggest the limitations of Claim 1. Applicant is herein referred to the 103 rejection of Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 3,696,915).
Regarding Claim 1, Douglas discloses a device for dispensing disposable gloves (the dispenser of
Douglas is fully capable of dispensing disposable gloves) consisting of an outer shell (34,36) divided into
two sections (fig.1); the upper section of said outer shell (34,36) stores the disposable gloves until the
gloves are removed from the device via an aperture (by 42) in the top cover (40) of the outer shell
(34,36) and the lower section of said outer shell contains a flat plate (62) under which is a compressed
spring (80) which is further attached to the bottom of the outer shell (fig.1); as disposable gloves are
removed from the device the compressed spring expands pushing the flat plate and the
remaining gloves toward the device's top cover (fig.1); the upper section of said outer shell is equipped
with protrusions (59) along the interior sides of the outer shell's upper section where said
protrusions are designed to allow the flat plate (62) to move upwards as the compressed spring expands
and where said protrusions are designed to not allow the downward movement of the flat plate to
recompress the spring (fig.1).
	Although Douglas does not disclose where said outer shell (34,36) is cylindrical, square or rectangular in shape, it would have been obvious to one having ordinary skill in the art to implement such a configuration since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651